Citation Nr: 0822863	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  01-00 033A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Washington State Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 





INTRODUCTION

The veteran had active service from September 1972 to July 
1980.

Service connection is in effect for occasional tinnitus, 
residuals of right middle finger laceration, and bilateral 
hearing loss, each evaluated as 0 percent disabling.  A 10 
percent disability evaluation has been assigned for those 
service-connected disorders in combination, under 38 C.F.R. 
§ 3.324.  The veteran has also been awarded a permanent and 
total disability rating for the purpose of non-service-
connected disability pension, effective from August 2001.

This matter came before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for PTSD.  In March 2004, the 
Board remanded this matter for further evidentiary 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran contends that he has PTSD, essentially based upon 
two reported in-service stressor events.  First, he has 
reported that, while stationed onboard the USS Proteus in 
Guam in 1973, he witnessed his friend, "Gunny", who was 
part of the Marine detachment on the vessel, commit suicide 
by shooting himself in the head.  Second, he reported that in 
1975 or 1976 while stationed onboard the USS Samuel Gompers, 
he was awakened in the middle of the night to participate in 
a firefighting detail on the nearby USS Okinawa.  He asserts 
that he assisted in putting out the fire and helped to 
retrieve dead bodies from the Okinawa.


Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, 4th ed. (1994) (DMS-IV)); a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The record reflects that PTSD has been diagnosed in various 
VA treatment records dated from 1998 through 2007, on a VA 
examination dated in June 2000, and in an October 2001 letter 
from the veteran's treating VA psychiatrist.  The diagnosis 
of PTSD has been essentially based upon the veteran's 
personal accounts of two in-service stressors: (1) having 
witnessed a Marine commiting suicide aboard the USS Proteus; 
and (2) having helped to retrieve sailors' burned bodies 
after assisting in fighting a fire aboard the USS Okinawa.  
In March 2004, the Board remanded this matter to the RO/AMC 
and requested that attempts be made to verify the veteran's 
reported in-service stressor events.  

Service personnel records show that the veteran served aboard 
both the USS Proteus, from April 16, 1973, to June 17, 1974, 
and the USS Samuel Gompers, from January 3, 1976, to October 
14, 1977.

First Claimed Stressor

With regard to the veteran's first reported stressor, the 
Board notes that the AMC received, in March 2007, a copy of 
the decklog from the USS Proteus (AS-19) from November 12, 
1973, shows that a named Lance Corporal (LCPL) "suffered a 
gunshot wound in the right temple."  The entry further 
indicated that "[f]irst aid was administered by the ships 
Hospital Corpsman and ships medical officer", and that one 
hour later the LCPL was pronounced dead.  It is thus clear 
from the Proteus decklog that the event occurred and that, 
although the individual involved was an LCPL and not a 
Gunnery Sergeant (or "Gunny)," he was a Marine, as 
described by the veteran.  Moreover, there appears to be no 
doubt that the veteran was onboard the USS Proteus (a 
submarine tender with a complement of more than 1000 crew) at 
the time the incident occurred.  

However, as correctly reported by the AMC in its March 2008 
Supplemental Statement of the Case (SSOC), the report which 
was furnished does not place the veteran at the scene of the 
shooting.  In a Statement in Support of Claim (on VA Form 21-
4138) dated June 7, 2001, the veteran said he was present 
when the shooting occurred, had parts of the decedent's head 
blown onto him, was held under arrest during the initial 
investigation, and was taken before the ship's Captain after 
the initial questioning and accused by the Marine Major of 
having "pulled the trigger."  He said he was "later 
cleared of any wrongdoing."  Based upon the veteran's 
detailed account of the event, it appears that the 
investigation of such a serious matter, which he said was 
dealt with by the Captain of the veteran's ship and a Major 
in the Marine detachment, would have generated a report of 
the incident in addition to the deck log entry quoted above.  
Regrettably, no information of that nature was furnished to 
the AMC. 

Second Claimed Stressor

Turning to the veteran's second reported stressor, a copy of 
the 1976 Command History Report for the USS Samuel Gompers 
(AD-37) was received in November 2007 from the Naval 
Historical Center, showing that, from 2215 on January 7, 
1976, to 0318 on January 8, 1976, crewmembers from the USS 
Samuel Gompers assisted in putting out a "large Class Alpha 
fire" onboard the USS Okinawa 
(LPH-3), which was moored across the pier.  It was also noted 
that the ship's mess decks were opened for the feeding of all 
personnel of both ships involved in fighting the fire.  With 
regard to this claimed stressor, it is clear that the 
occurrence of the fire onboard the USS Okinawa and the 
assistance of crewmembers of the USS Samuel Gompers in 
putting out the fire has been verified, and the veteran was 
onboard the Samuel Gompers at the time of that incident. 

However, as correctly reported by the AMC in its March 2008 
SSOC, the report which was furnished does not verify that any 
crewmembers of the Okinawa died as a result of the fire, or 
whether any crewmembers of the Gompers assisted with 
retrieving any bodies.  Since prior diagnoses of PTSD have 
been based, in part, on the veteran's claim that he helped 
retrieve bodies after the fire onboard the USS Okinawa, an 
additional attempt to verify this claim should be made, to 
include requesting a copy of the deck log and/or command 
history of the USS Okinawa covering January 7-8, 1976.  

Social Security Disability Records

In a March 2004 statement (VA Form 21-4138), the Washington 
State Department of Veterans Affairs indicated that it is the 
appointed custodian for the veteran, and that the veteran 
reported beginning to receive Social Security Administration 
(SSA) benefits two months before.  There is no additional 
information in the claims file to show the type of Social 
Security benefits the veteran might be receiving.  VA's duty 
to assist requires obtaining a copy of the decision awarding 
disability benefits and the supporting medical records upon 
which an SSA award was based.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Thus, any such SSA records showed be 
obtained on remand.  

Medical Nexus Examination

After the additional stressor information is obtained, and if 
sufficient corroboration or verification of one or the other 
of the veteran's claimed stressor events is secured, a VA 
medical opinion will be needed to provide professional 
evidence of a causal relationship between the confirmed 
stressor(s) and the veteran's current psychiatric disability.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4).

The Board regrets the additional delay in completing a 
decision in this matter, and appreciates the efforts 
undertaken by the AMC thus far, but, in view of the 
foregoing, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and determine whether the 
veteran has been awarded disability 
benefits.  If so, request copies of all 
records relied upon in awarding the 
veteran SSA benefits.  A copy of any 
Administrative Law Judge's decision, if 
done, should also be obtained.  All 
efforts to obtain these records must be 
documented for the record.  If no such 
records are available, it must be so 
stated, in writing, for the record.  

2.  Contact the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
or other appropriate agency, as deemed 
apprppriate, and seek to obtain specific 
details regarding the fire onboard the USS 
Okinawa (LPH-3), which occurred on the 
night of January 7-8, 1976.  Specifically, 
request details regarding any casualties 
resulting from the fire, and the specific 
role that members of the USS Samuel 
Gompers (AD-37) played in assisting the 
USS Okinawa.  (Previous research has 
produced records from the Gompers, but not 
the Okinawa.)  Request that if no such 
records are available, the non-existence 
or unavailability of such records be 
certified.

3.  After receipt of the responses to the 
additional stressor verification efforts, 
the RO/AMC should again assess the 
validity of the claimed stressors.  If it 
is determined that one or both stressors 
is satisfactorily verified, schedule the 
veteran for a VA psychiatric examination.  
All indicated tests and studies are to be 
performed.  The claims folder must be made 
available to the examiner for review of 
the case.

a.  Advise the examiner that only those 
events which have been verified may be 
considered for the purpose of 
determining whether an in-service 
stressor has resulted in current 
psychiatric symptoms, and whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  

b.  Any diagnosis of PTSD must be in 
accordance with the DSM-IV.  

c.  If PTSD is diagnosed, the examiner 
should specifically address whether it 
is at least as likely as not (i.e., to 
at least a 50-50 degree of 
probability), or unlikely (i.e., a 
probability of less than 50 percent) 
that the diagnosed PTSD is a result of 
one or more verified in-service 
stressors.  

d.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

e.  If the above questions cannot be 
determined on a medical or scientific 
basis without invoking processes 
relating to guesswork or judgment based 
upon mere conjecture, the reviewer 
should clearly and specifically so 
specify in the report, with an 
explanation as to why this is so.

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, re-
adjudicate the claim.  If the benefit 
sought on appeal remains denied, furnish 
the veteran and his representative an 
appropriate SSOC and allow him a 
reasonable period of time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of 


Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

